Exhibit 10.30

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made between the employee
set forth on Exhibit A (“Employee”) and Realty Income Corporation, a Maryland
corporation (the “Company”), as of the Grant Date set forth on Exhibit A (the
“Effective Date”).

 

RECITALS

 

(1)        Pursuant to the 2012 Incentive Award Plan of Realty Income
Corporation, as amended from time to time (the “Plan”), on the Grant Date set
forth on Exhibit A (the “Grant Date”) the Company granted to Employee an award
of restricted common stock of the Company, the number of shares of which is set
forth on Exhibit A (the “Shares”).

 

(2)        As a condition to Employee’s grant of the Shares, Employee must
accept this Restricted Stock Agreement, which sets forth the rights and
obligations of the parties with respect to the Shares.

 

(3)        The Plan’s terms are hereby incorporated herein by reference. 
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan.

 

1.  Forfeiture; Vesting.

 

(a)        Subject to Subsections 1(c), 1(d) and 1(e) hereof, if Employee’s
employment with the Company is terminated for any reason, including, but not
limited to for Cause (as defined below), all unvested Shares (the “Unvested
Shares”) as of the date of such termination shall immediately be forfeited and
Employee’s rights in any Unvested Shares shall thereupon lapse and expire;
provided, that a number of Unvested Shares shall vest equal to the number of
Shares that would have vested on the next Vesting Date following the date of
termination of employment (had Employee remained employed through such date),
pro-rated based on the number of days elapsed from the Vesting Date immediately
preceding the date of termination of employment through the date of termination
(as a portion of the number of days between such Vesting Date and the next
Vesting Date following the date of termination of employment), rounded down to
the nearest whole Share.

 

(b)        Except as provided in Subsections 1(a) and (c) hereof, the Unvested
Shares issued hereunder shall become vested over a five (5) year period, as
specifically set forth on Exhibit A, subject to Employee’s continued service as
an Employee of the Company as of each such Vesting Date.

 

(c)        Notwithstanding the provisions of Subsections 1(a) and (b) hereof, in
the event of Employee’s termination of employment by the Company without Cause
(as defined below), within eighteen (18) months following a Change in Control,
then all Unvested Shares (or any unvested rights to cash or other property for
which the Unvested Shares were substituted or exchanged in connection with the
Change in Control) shall immediately become vested.

 

(d)       Notwithstanding the provisions of Subsections 1(a) and (b) hereof, in
the event of Employee’s termination of employment due to Employee’s death, then
all Unvested Shares shall immediately become vested.

 

--------------------------------------------------------------------------------


 

(e)        Notwithstanding the provisions of Subsections 1(a) hereof, in the
event of Employee’s termination of employment due to Employee’s Disability (as
defined below), then Employee’s shares shall vest in accordance with Subsection
1(a) hereof and shall continue to vest in accordance with the vesting schedule
set forth on Exhibit A, so long as Employee’s disability is continuing on each
Vesting Date and Employee is not employed by another employer.

 

(f)        For purposes of this Agreement, “Cause”, “Constructive Termination”,
“Disability” and “Retirement” shall have the following defined meanings:

 

(i)         “Cause” means (a) theft, dishonesty or falsification of any
employment or Company records; (b) malicious or reckless disclosure of the
Company’s confidential or proprietary information; (c) commission of any immoral
or illegal act or any gross or willful misconduct, where the Company reasonably
determines that such act or misconduct has (1) seriously undermined the ability
of the Company’s management to entrust Employee with important matters or
otherwise work effectively with Employee, (2) contributed to the Company’s loss
of significant revenues or business opportunities, or (3) significantly and
detrimentally affected the business or reputation of the Company or any of its
subsidiaries; and/or (d) Employee’s failure or refusal to work diligently to
perform tasks or achieve goals reasonably requested by the Board, provided such
breach, failure or refusal continues after the receipt of reasonable notice in
writing of such failure or refusal and an opportunity to correct the problem. 
“Cause” shall not mean a physical or mental disability.

 

(a)      the delegation to Employee of duties or the reduction of Employee’s
duties, either of which substantially reduces the nature, responsibility, or
character of Employee’s position immediately prior to such delegation or
reduction;

 

(b)      a material reduction by the Company in Employee’s base salary in effect
immediately prior to such reduction;

 

(c)      the Company’s relocation of Employee’s principal office location to a
place more than forty (40) miles from the Company’s present headquarters
location (except that reasonably required travel on the Company’s business shall
not be considered a relocation).

 

(ii)        “Disability” means the total and permanent incapacity of an employee
due to physical or mental impairment, to engage in any gainful activity, which
disability can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, and which disability shall be
determined on the basis of medical evidence by a licensed physician designated
by the Company.

 

2.  Transfer of Shares.  Unless permitted by the Administrator, Unvested Shares
or any interest or right therein or part thereof shall not be liable for the
debts, contracts or engagements of Employee or his or her successors in interest
and shall not be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law or by judgment, levy,

 

--------------------------------------------------------------------------------


 

attachment, garnishment or any other legal or equitable proceedings (including
bankruptcy), and any attempted disposition thereof shall be null and void and of
no effect; provided, however, that this Section 2 shall not apply to vested
Shares and shall not prevent transfers by will or by applicable laws of descent
and distribution.  In the case of a permitted transfer of Unvested Shares, the
transferee or other recipient shall receive and hold the Unvested Shares so
transferred subject to the provisions of this Agreement, and there shall be no
further transfer of such Shares except in accordance with the terms of this
Section 2.  Any transferee shall acknowledge the same by signing a copy of this
Agreement.  Transfer or sale of the Shares is subject to restrictions on
transfer imposed by any applicable state and federal securities laws.  The
Unvested Shares will be held in book entry form by the Company’s Stock Transfer
Agent.  As Shares vest, the Transfer Agent will be given instructions to issue a
certificate to Employee or the approved transferee for the vested Shares.

 

3.  Dividends and Voting Rights.  Employee shall be entitled to any and all
dividends on the Shares, payable from the Grant Date.  In addition, as of the
Grant Date, Employee shall have all voting rights with respect to Shares.

 

4.  Ownership Rights, Duties.  This Agreement shall not affect in any way the
ownership, voting rights or other rights or duties of Employee, except as
specifically provided herein.

 

5.  Legends.  The certificate evidencing the Shares issued shall be endorsed
with any legend required under applicable federal and state securities laws and
the Company’s Articles of Incorporation.

 

6.  Adjustment for Stock Splits, Etc.  All references to the number of Shares on
Exhibit A shall be appropriately adjusted to reflect any stock split, stock
dividend or other recapitalization or change in the Shares which may be made by
the Company after the date of this Agreement in accordance with Section 14.2 of
the Plan.  Any and all shares of Common Stock received by Employee with respect
to such Shares as a result of stock dividends, stock splits or any other form of
recapitalization shall also be subject to this Agreement.

 

7.  Notices.  Notices required hereunder shall be given in person or by
registered mail to the address of Employee shown on the records of the Company,
and to the Company at its principal executive office.

 

8.  Survival of Terms.  This Agreement shall apply to and bind Employee and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors, including without
limitation the Company’s acquirer in a Change in Control.

 

9.  Tax Withholding.  Notwithstanding anything to the contrary in this
Agreement, the Company or its Affiliates shall be entitled to require payment in
cash or deduction from other compensation payable to Employee of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, lapsing of restrictions on the Shares.  The Company may, in its
discretion, require Employee to deliver shares of Common Stock owned by Employee
duly endorsed for transfer to the Company with an aggregate Fair Market Value on
the date of delivery equal to the statutory minimum sums to be withheld.  The
Company shall not be

 

--------------------------------------------------------------------------------


 

obligated to deliver any new certificate representing vested Shares to Employee
or his or her legal representative unless and until Employee or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Employee
resulting from the grant of the Shares or their vesting.

 

10.       No Section 83(b) Elections.  Because such election could have an
impact on the Company’s ability to continue as a real estate investment trust
under the Code (defined below), Employee agrees that Employee will not file an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), with respect to the Shares.  If Employee does file a
Section 83(b) election then such election shall cause the forfeiture of all of
the Shares, without proration (notwithstanding Section 1(a)).

 

11.       Representations.  Employee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Employee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Employee understands that he/she (and not the
Company) shall be responsible for his/her own tax liability that may arise as a
result of the grant of Shares or the transactions contemplated by this
Agreement.

 

12.       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with California law, without giving effect to the
principles of conflict of laws thereof.

 

Employee represents that he/she has read this Agreement, including Exhibit A,
and is familiar with its terms and provisions.  Employee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Company’s Board of Directors or the Compensation Committee thereof upon any
questions arising under this Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”)

 

Realty Income Corporation, a Maryland corporation (the “Company”), pursuant to
the 2012 Incentive Award Plan of Realty Income Corporation, as amended from time
to time (the “Plan”), hereby grants to the Employee the Shares set forth below
(the “Grant”). This Grant is subject to all of the terms and conditions set
forth herein, as well as the Agreement. As a condition to the grant of the
Shares to Employee, Employee must accept the terms of the Agreement including
this Exhibit, which sets forth the rights and obligations of the parties with
respect to the Shares.

 

Employee:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Shares Granted:

 

 

 

 

 

Vesting Schedule:

Vesting Dates

Number of Shares

 

 

 

Type of Award:

Restricted Stock Award

 

 

By accepting this Grant (by clicking on the “Accept” button), Employee
represents that he/she has read the Agreement, including this Exhibit A, and is
familiar with its terms and provisions.  Employee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Company’s
Board of Directors or the Compensation Committee thereof upon any questions
arising under the Agreement or this Grant.

 

--------------------------------------------------------------------------------